Order entered March 1, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00011-CR

                           COURTNEY RAE THACKER, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-82874-11

                                             ORDER
        The Court GRANTS court reporter Antoinette Varela’s February 26, 2013 motion for

extension of time to file the reporter’s record.

        We ORDER Ms. Varela to file the reporter’s record within THIRTY DAYS from the

date of this order.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE